Citation Nr: 1413138	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in March 2008, and the RO issued a statement of the case (SOC) in January 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month.   

In June 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny the claim for service connection for PTSD (as reflected in a July 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In September 2011, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision, setting aside the Board decision, and remanding the matter to the Board for further development consistent with the Court's decision.

In June 2013, the Board remanded the claim on appeal to the RO, via the AMC,  for further action.  After completing the requested action, the RO/AMC continued to deny the claim for service connection for PTSD (as reflected in a November 2013 SSOC), and returned the matter to the Board.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronc claims processing systems.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of these  electronic records.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran did not engage in combat with the enemy; however, VA has  conceded the occurrence of his  claimed in-service stressor of receiving incoming mortar fire by the enemy.

3.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes a diagnosis of PTSD, the most persuasive medical opinion evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD or any other psychiatric disability. 


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability claimed as PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

In a June 2010 post-rating letter, the RO again provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the types of evidence that impacts those determinations.  The July 2011 supplemental SOC (SSOC) reflects readjudication of the claim after issuance of the June 2010 letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private and VA treatment records, and the reports of December 2007, April 2011 and July 2011 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration. is warranted.

In this regard, the Board  finds that there has been substantial compliance with the most recent June 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial, not strict, compliance with a prior remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Pursuant to the November 2012 Court Memorandum Decision, in the remand, the RO was directed to furnish the Veteran and his representative copies of the April 2011 and July 2011 VA examination reports, and afford them full opportunity to respond; as well as obtain any outstanding records of private treatment, to include from Dr. H. J.  In an August 2013 letter, the RO/AMC provided the Veteran with copies of the requested examination reports; and in August 2013 correspondence, the Veteran reported that he had no additional evidence to submit.  The Board notes, however, in September 2013 correspondence, the Veteran indicated that he is diagnosed with PTSD and continues to be treated by Dr. H. J.  He enclosed a VA Form 21-4142, and then indicated he had nothing additional to submit.  In October 2013, the AMC received additional treatment records from Dr. H. J. dated from November 2008 to May 2013 that were considered in the most recent November 2013 SSOC.  In a December 2013 letter, the Veteran requested that his case be returned to the "Review Officer" as the medical evidence received in October "should make a difference".  As noted, the additional medical evidence was considered in the November 2013 SSOC.  
In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

In this case, the Veteran did not engage in combat with the enemy; however, VA has conceded the occurrence of his  claimed in-service stressor of receiving incoming mortar fire by the enemy.  That fact notwithstanding, the claim for service connection must, nonetheless, be denied.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2013) (noting that VA has adopted the nomenclature of the DSM-IV).  Here, however, the Board finds that weight of the competent, probative evidence establishes that the Veteran does not meet the diagnostic criteria for  PTSD, or any other psychiatric disability.

The Veteran's service treatment records are negative for any psychiatric complaints, findings, or diagnoses during service.

Post service, an August 2007 private treatment record reflects a diagnosis of "PTSD, chronic".  The Veteran's noted primary stressor was receiving incoming enemy mortar attack on the barracks during his service in Vietnam.  His duty was to get the men out of the barracks and his building was hit while he was getting people out.  The Veteran described this experience as "a very close call".  The Veteran complained that since returning from Vietnam, he dealt with a lot of nightmares and hostile behavior that had lasted 22 years.  He had been married five times and divorced four times.  His relationship with his current wife was "getting better".  The Veteran had maintained stable employment and had been employed for the past 14 years at Shaw University as a security officer.  This private treatment report noted a diagnosis of "PTSD, chronic" based on DSM-IV criteria.  However, the psychiatrist did not discuss the DSM-IV criteria in relation to any in-service stressor and he did not state upon which stressor(s) the diagnosis of PTSD was based.

The Veteran underwent VA examination in December 2007.  The examiner indicated that he reviewed the Veteran's claims file and medical records.  With respect to the Veteran's military history, it was noted that he served in Vietnam.  On psychiatric examination, the Veteran was neatly groomed and dressed, cooperative, friendly and well oriented, and his affect was blunted. His thought process and content was unremarkable and he did not exhibit any inappropriate behavior, homicidal or suicidal ideation or episodes of violence.  His memory was normal and he exhibited good impulse control.  The Veteran's reported stressors were seeing a dead, maimed Vietcong soldier and receiving enemy fire at the barracks.  He was responsible for directing everyone out of the barracks and he reported having a "close call" when the enemy mortar round hit the building he was standing in.

In regard to a diagnosis, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner explained that the Veteran appeared to be truly bothered by sleep disturbance related to sirens which reminded him of his experiences in Vietnam; however, he did not endorse other symptoms consistent with PTSD.  For example, when asked about nightmares, the Veteran stated that when awakened by sirens he thinks about things that happened in Vietnam but he did not actually have nightmares.  He did not endorse sufficient symptoms of avoidance of stimuli.  Additionally, no other psychiatric disability was diagnosed.

The Veteran underwent further VA examination in April 2011.  The examiner indicated that he reviewed the Veteran's claims file and medical records, including the August 2007 private treatment record and the December 2007 VA examination report.  On psychiatric examination, the Veteran was adequately groomed and neatly dressed, fully cooperative, alert and fully oriented, and his affect was mostly serious.  His thought and speech processes were relevant and logical; although at times unclear in regard to current experience related to Vietnam.  On prior examination, the Veteran's noted primary stressors were seeing a dead, maimed Vietcong soldier and receiving incoming enemy mortar attack on the barracks during his service in Vietnam.  However during this examination, the Veteran focused solely on seeing the dead, maimed Vietcong soldier; he did not report the stressor of receiving the incoming enemy mortar attack on the barracks.  The Veteran also described being highly reactive to the sound of sirens, which put him in a fearful, expectant, vigilant state.  The Veteran complained of nightmares and "never forget what I saw".  He spoke of a mistrust of others and a general cautiousness around others and in life.

The examiner concluded that the Veteran probably experienced at least one traumatic stressor, seeing the dead, maimed Vietcong soldier; however, it was unclear if the Veteran re-experienced the traumatic stressor as his attempts to articulate nightmares and images were vague and shifting.  The examiner found it odd that the Veteran did not report the other stressor, receiving the enemy mortar on the barracks.  There was little evidence for avoidance symptoms.  The examiner acknowledged and noted that the Veteran had been deeply affected by his experiences during the Vietnam War and some of the lasting affects involved PTSD related symptoms.  However, the examiner determined that the criteria for a diagnosis of PTSD were not met.  No other mental disorder was diagnosed.

In a July 2011 VA examination report, the examiner explained that the Veteran did meet the criteria A and B for PTSD.  However, he failed to meet the remaining criteria.  The examiner expressed that although the Veteran seemed genuine in his presentation of distress related to sirens reminding him of being on alert in Vietnam, by his own admission the functional impact of these symptoms on his daily life was minimal.  The examiner concluded that the Veteran did not meet the diagnosis criteria for PTSD or any other psychiatric disability.

Additional progress notes dated from November 2008 to May 2013 from the Veteran's private treating psychiatrist, Dr. H. J. documents the Veteran's complaints of feeling antsy after he retired.  He denied having any auditory or visual hallucinations, suicidal or homicidal ideation.  The progress notes show treatment for psychiatric symptoms; however, there are no PTSD or any other psychiatric diagnoses.

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The only evidence of record reflecting an actual diagnosis of PTSD is the private treatment record from Dr. H. J. dated August 4, 2007.  Significantly, while the psychiatrist noted some stress related to events during service, he did not explicitly link the Veteran's diagnosis of PTSD to any in-service stressor.  Additionally, he did not provide support for the diagnosis of PTSD, and there is no specific discussion of the DSM-IV criteria in the treatment report.  As a result, the Board is affording the August 2007 private treatment report little probative value on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

By contrast, none of the VA examiners diagnosed the Veteran with PTSD (or any other psychiatric disability).  With respect to all three examinations, the Board notes that each examiner rendered their opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiners noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided an extensive, reasoned analysis for why the Veteran was not diagnosed with PTSD.   In particular, the July 2011 VA examiner explicitly addressed the DSM-IV criteria, and  explained that, although the Veteran met criteria A and B for PTSD, he failed to meet the remaining criteria.  While, for the reasons noted, all of the VA examiners' opinions are persuasive, the Board finds that the July 2011 opinion constitutes particularly probative evidence that the Veteran does not meet the diagnostic criteria for a PTSD  diagnosis.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Thus, the most persuasive evidence on the question of current diagnosis of PTSD weigh against the claim.

Additionally, the Board acknowledges the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision, the Court held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board notes, that while the Veteran has had ongoing treatment for psychiatric symptoms, in this case, no examiner, including the August 2007 private examiner, has diagnosed any psychiatric disability other than PTSD, and the July 2011 VA examiner explicitly that the Veteran did not have a diagnosis of any other psychiatric disability.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought; there can be no valid claim for service connection for the claimed disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

Furthermore, as regards any direct assertions by the Veteran attempting to establish that he currently has PTSD (or any other psychiatric disability) on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The Veteran is certainly competent to report matters within his own personal knowledge, such as his symptoms, and his symptoms of PTSD have been noted and considered.  However, the matter of whether the Veteran actually meets the diagnostic criteria for PTSD (or other psychiatric disability) is a complex medical question within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of whether the Veteran meets the diagnostic criteria for PTSD (or other psychiatric disability) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability claimed as PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


